DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 15/192545. This application claims a priority date of 6/24/2016, based on its filing date. Applicant Is Cree Fayetteville, Inc.  Subsequent to the office action dated 10/22/21, claims 1, 5-11, 16-18, 21, 24, 25, 27, 29 and 30 have been amended. Claims 1, 5-11, 15-27, 29, 30 are pending and are considered below. 
Response to Arguments
Applicant’s arguments with respect to the §103 rejection of claims 1, 9 and 11 have been considered and are persuasive.  The art of record Saito teaches a contact on the buried p-type region, but is silent on the conductivity type of the contact.  Examiner cured the deficiency by citing Sriram which teaches a p-type contact on the p-doped region.  However, Sriram requires a n-type region adjacent to the contact, which is precluded by present application’s the amended claims. Therefore, the rejection based on Saito and Sriram is withdrawn.  
A further search did not disclose art that teaches this combination of features  

Election/Restrictions
Claims 1 and 11 are allowable and are generic. The restriction requirement of claims 18, 25, 28, and 30 has been reconsidered in view of the allowability of claims 1 and 11 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1, 5-11, 15-27, 29, 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or make obvious a HEMT device with a buried p-layer that extends toward the gate but not under the drain, and connected to the source with a p-type contact that is adjacent to the buffer layer in an etched recess through the buffer and barrier layer as required by claims 1, 9 and 11.  
Dependent claims carry the same novel feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
                                                                                                                                                                                             


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN A BODNAR/Examiner, Art Unit 2893